DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously stated, Applicant's election with traverse of Group II in the reply filed on 9/25/2019 is acknowledged.  The traversal is on the ground(s) that the subject matter of the pending claims is such that there would be no serious burden on the examiner.  This is not found persuasive because it is recognized in the art the incorporation and housing of the “common” electrostatic acoustic transducer would differ in placement and operation between earbuds and earphones. Furthermore, group I and group II are seen as having separate status in the art in view of their classification (group I classified in CPC class H04R1/10, group II classified in CPC class H04R1/1016). Nonetheless, the Examiner agrees with the Applicant concerning newly added claims 31-49, and considers claim 31 generic amongst the groups, thus if claim 31 becomes allowable, if group I incorporates the transducer of claim 31, group I would be rejoined during allowance.
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant’s arguments, see pages 9-12 of Applicant’s Arguments and Remarks, filed 6/24/2020, with respect to the rejection(s) of claim(s) 16 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liou et al. (US 2009/006234).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 34-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou et al. (US 2009/006234) herein Liou.

Regarding claim 31, Liou discloses an electrostatic acoustic transducer (electrostatic acoustic transducer 200, 300, Liou: Figs. 2, 3), comprising: a substrate (substrate with a first material to function as a first electrode 220, Liou: Figs. 2, 3); a dielectric layer coupled with the first material, wherein the dielectric layer has one or more cavities formed therein (dielectric layer 212 with pores formed in, Liou: Figs. 2, 3, [0038]); and a membrane coupled with the dielectric layer to cover one or more of the one or more cavities and to function as a second electrode (membrane 214 coupled with the dielectric layer 212 to cover one or more cavities and functions as the second electrode, Liou: Figs. 2, 3, [0036]); wherein the electrostatic acoustic transducer generates an acoustic wave in response to an electrical signal applied between the first electrode and the second electrode, wherein the applied electrical signal comprises a direct-current (dc) bias voltage and one or more time-varying electrical signals or a combination thereof; (electrostatic acoustic transducer generates an acoustic wave in response to an electrical signal applied between the first and the second electrode, wherein the applied electrical signal comprises a DC bias voltage, Liou: [0040]), wherein the electrostatic acoustic transducer is configured to be used as an earbud to produce sound audible to human ears (electrostatic transducers commonly used in earphones, and thus would produce audible sound as the electrostatic transducer of Liou makes audible sound, Liou: [0005], [0008]).

Regarding claim 34, Liou discloses wherein the dielectric layer has a density of the cavities of about 1 to about 100 cavities per square millimeter (the density of cavities falls in between 1 to about 100 cavities per square millimeter, Liou: Figs. 2, 3). 

Regarding claims 35-37, Liou discloses wherein the substrate comprises doped silicon, highly doped silicon, electrically-conducting silicon, indium tin oxide coated polyethylene terephthalate (ITO-PET), indium tin oxide coated glass (silicon dioxide), metal coated glass, metal coated silicon, metal-coated polysilicon, or metal-coated silicon nitride, wherein the dielectric layer comprises silicon dioxide, intrinsic silicon, polysilicon, silicon nitride, aluminum oxide, a polymer, polydimethylsiloxane (PDMS), or a combination thereof, or wherein the membrane comprises gold, silver, aluminum, chrome, copper, nickel, single-layer graphene, multi-layer graphene, or a combination thereof, or a metal and polymer composite, or parylene-gold (polymeric substrate containing indium tin oxide, Liou: [0032], dieletric layers made of PTFE, FEP, AF, PVDF, COC, and various polymers, Liou: [0038], and membrane made of aluminum, Liou: [0032]).

Regarding claim 39, Liou discloses wherein at least one or more of the one or more cavities are connected to each other via one or more shared walls between one or more adjacent cavities (it is inherent that adjacent cavities will be connected via at least one shared wall between said cavities, Figs. 2, 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16-24, 26-30, 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (US 2009/006234) herein Liou in view of Andrea (US 2011/0129097).

Regarding claim 16, Liou discloses a driver (driver of Liou: Figs. 2, 3) comprises an electrostatic acoustic transducer comprising (electrostatic acoustic transducer 200, 300, Liou: Figs. 2, 3): a substrate comprising a first material to function as a first electrode (substrate with a first material to function as a first electrode 220, Liou: Figs. 2, 3); a dielectric layer coupled with the first material, wherein the dielectric layer has one or more cavities formed therein (dielectric layer 212 with pores formed in, Liou: Figs. 2, 3, [0038]); andPRELIMINARY AMENDMENTPage 5Appl. No.: 15/956,738Docket No. MIT-1920 a memFiling Date: Apr. 18, 2018brane coupled with the dielectric layer to cover the one or more cavities and to function as a second electrode (membrane 214 coupled with the dielectric layer 212 to cover one or more cavities and functions as the second electrode, Liou: Figs. 2, 3, [0036]); wherein the electrostatic acoustic transducer generates an acoustic wave in response to an electrical signal applied between the first electrode and the second electrode, wherein the applied electrical signal comprises a direct-current (dc) bias voltage and one or more time-varying electrical signals (electrostatic acoustic transducer generates an acoustic wave in response to an electrical signal applied between the first and the second electrode, wherein the applied electrical signal comprises a DC bias voltage, Liou: [0040]), but lacks an earbud comprising: an earbud housing having a protrusion to fit into an external acoustic meatus or ear canal of a user; and a driver disposed in said earbud housing.
Nevertheless, Liou does mention the use of electrostatic transducers in earphones (Liou: [0005], [0008]), and it is well known in the art to utilize an electrostatic acoustic transducer in an earbud as demonstrated by Andrea (earbuds utilizing electret transducer element, Andrea: [0012], [0014], [0058], [0107]).
Therefore it would have been obvious to a person having ordinary skill in the art to utilize the electrostatic acoustic transducers of Liou in an earbud as demonstrated by Andrea in order to provide noise cancellation abilities using a small enough transducer to fit in an earbud (Andrea: [0012]).
Thus in the newly modified Liou and Andrea, Andrea discloses an earbud housing having a protrusion to fit into an external acoustic meatus or ear canal of a user (protrution 312 of earbud housing fits into an ear canal of a user, Andrea: Figs. 13-30); and a driver disposed in said earbud housing (driver 304 disposed in earbud housing, Andrea: Fig. 14).

Regarding claim 17, while the combination of Liou and Andrea lack having wherein the cavities are generally cylindrical having a radius and depth selected such that the generated acoustic wave has a sound pressure level (SPL) of about 0 decibels (dB SPL) to about 90 dB SPL or about 115 dB SPL or greater when the applied signal is about 10 volts peak-to-peak or less, having cylindrical cavities is an extremely common shape and it is well known in the art to apply sound anywhere in the range of 0 dB to 90 

Regarding claim 18, while the combination of Liou and Andrea do not specifically teach wherein the electrostatic acoustic transducer is coupled to an enclosed volume of about two cubic centimeters or to an enclosed volume between about 0.1 cubic centimeters to about five cubic centimeters, it would have been an obvious matter of design choice to have the electrostatic acoustic transducer be coupled to an enclosed volume of about two cubic centimeters or to an enclosed volume between about 0.1 cubic centimeters to about five cubic centimeters, since applicant has not disclosed that such dimensions solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with dimensions of Liou and Andrea.
Therefore it would have been obvious to a person having ordinary skill in the art to modify the electrostatic acoustic transducer of Liou and Andrea to be coupled to an enclosed volume of about two cubic centimeters or to an enclosed volume between about 0.1 cubic centimeters to about five cubic centimeters in order to better fit in a small earbud volume for fitting a user’s ear.

Regarding claim 19, in the combination of Liou and Andrea, Andrea discloses further comprising a compliant gasket or tip to achieve a flush mating between the protrusion and the external acoustic meatus or ear canal of a user or an air tube (earbud has tip 312 for flush mating, Andrea: Figs. 13-30, [0089]).  

Regarding claim 20, in the combination of Liou and Andrea, Andrea discloses wherein the compliant gasket comprises silicone, gel, an elastomer, a viscoelastic polymer, acrylic, vinyl, rubber, polyethylene, polymethyl methacrylate, polyurethane, viscoelastic urethane polymer, SORBOTHANE, or a combination thereof (sealing member 312 made of rubber, silicon covers, etc., Andrea: [0089], [0095], [0107]). .  
Regarding claim 21, in the combination of Liou and Andrea, Andrea discloses wherein the compliant gasket has no leakage or substantially not leakage from an enclosed air volume to an ambient environment (sealing member 312 seals a user’s ear, Andrea: [0089], [0095], [0107]).  

Regarding claim 22, in the combination of Liou and Andrea, Andrea discloses further comprising at least one microphone and a processor disposed in the earbud housing to apply noise cancellation to the signal applied between the first electrode and the second electrode (Andrea teaches a microphone 304, a speaker, and a processor disposed in the earbud housing applies noise cancellation, Andrea: Figs. 13-30, [0012], [0015], [0089], it is implicit that the noise cancellation signal would be applied between the electrodes of an electret transducer).  

Regarding claim 23, in the combination of Liou and Andrea, Andrea discloses wherein the at least one microphone comprises one or more additional electrostatic acoustic transducers configured to detect an acoustic wave impinging on the at least one microphone (microphone 304 of Andrea is an electret microphone thus is an electrostatic acoustic transducer that detects an acoustic wave impinging on the at least one microphone to pick up sound, Andrea: [0012], [0089]).  

Regarding claim 24, in the combination of Liou and Andrea, Andrea discloses wherein at least a portion of the electrostatic acoustic transducer is configured to function as a microphone (microphone 304 of Andrea is an electret microphone thus is an electrostatic acoustic transducer thus at least a portion of electrostatic acoustic transducer is configured to function as a microphone, Andrea: [0012], [0089]).  

Regarding claim 26, in the combination of Liou and Andrea, Andrea discloses further comprising an additional earbud comprising an additional earbud housing and at least one additional driver in the additional earbud housing, wherein the at least one additional driver comprises an additional electrostatic acoustic transducer (a second earbud comprising symmetrical features as the first earbud, thus second earbud comprises a second earbud housing and at least one additional driver in said earbud housing comprising an additional electrostatic transducer, Andrea: Figs. 13-30), and wherein the earbud housing and the additional earbud housing are (earbuds are connect via a wired connection and wireless connections, Andrea: [0012], [0100], [0108]).  

Regarding claim 27, in the combination of Liou and Andrea, Andrea discloses further comprising a wireless receiver, a wireless transmitter, or a wireless transceiver to receive or transmit signals via a wireless protocol, wherein the wireless receiver, wireless transmitter, or wireless transceiver are in compliance with a wireless communication standard or protocol (earbud include wireless transmitter/receiver using wireless technology such as Bluetooth, Andrea: [0108]).  

Regarding claim 28, while the combination of Liou and Andrea do not specifically teach further comprising a battery and a recharging port to allow the battery to be recharged from a wired power source or battery pack, or a wireless charging system to allow the battery to be recharged from a wireless power source, or a combination thereof, Andrea does teach wireless earbuds, and it is well known in the art to have wireless earbuds comprise a battery and recharging port to allow the battery to be recharged from a wired power source or battery pack, or a wireless charging system to allow the battery to be recharged from a wireless power source, or a combination thereof. Therefore it would have been obvious to a person having ordinary skill in the art to modify the earbuds of Liou and Andrea to comprise a battery and recharging port to allow the battery to be recharged from a wired power source or battery pack, or a wireless charging system to allow the battery to be recharged from a wireless power 

Regarding claim 29, in the combination of Liou and Andrea, Andrea discloses further comprising one or more sensors or one or more indicators, or a combination thereof (sensor array of Andrea: [0055], [0079], [0081]).  

Regarding claim 30, further comprising one or more processors disposed in the at least one earbud housing or in at least one or more additional earbud housings, or a combination thereof, to couple with at least one or more processors disposed in a remote device such as a computer, a cellular phone, a smart phone, a smart watch, a tablet, or an electronic book reader, or a combination thereof, to control the earbud or to control one or more functions of the remote device, via a wired connection or a wireless connection, or a combination thereof (earbud has microprocessor capable of coupling with at least a processor disposed in a computer, phone, etc. via wired connections or a wireless connection, Andrea: Figs. 31, 32, [0108], [0117], [0122], [0123]).  

Regarding claim 46, while Liou does not specifically teach wherein the electrostatic acoustic transducer generates an electrical signal across the first electrode and the second electrode in response to an acoustic wave impinging on the membrane, Andrea teaches the use of electrostatic acoustic transducer as a microphone (electret transducer element, Andrea: [0012], [0014], [0058], [0107]).

Thus in the modified Liou and Andrea since the electrostatic acoustic transducer operates as a microphone, the transducer would generate an electrical signal across the first electrode and the second electrode in response to an acoustic wave impinging on the membrane.

Regarding claim 49, while Liou does not specifically teach further comprising a meter or other sensor to detect a change in capacitance or a deflection of the membrane in response to an acoustic wave impinging on the membrane, Andrea teaches the use of electrostatic acoustic transducer as a microphone (electret transducer element, Andrea: [0012], [0014], [0058], [0107]).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the electrostatic acoustic transducer of Liou to operate as a microphone as suggested by Andrea in order to receive sound and be utilized in applications such as noise-cancellation (Andrea: [0012]).    
Thus in the modified Liou and Andrea since the electrostatic acoustic transducer operates as a microphone, the transducer would be considered a sensor for detecting a change in capacitance or a deflection of the membrane in response to an acoustic wave impinging on the membrane.

s 32, 33, 40-42, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (US 2009/006234) herein Liou.

Regarding claim 32, while Liou does not specifically teach wherein the cavities are generally cylindrical teaching having a radius and depth selected such that the generated acoustic wave has a sound pressure level (SPL) of about 0 decibels (dB SPL) to about 90 dB SPL or about 115 dB SPL or greater when the applied signal is about 10 volts peak-to-peak or less, cylindrical cavities are an extremely common cavity shape and it is well known in the art to apply sound anywhere in the range of 0 dB to 90 dB during normal operation of a speaker. Thus it would have been obvious to a person having ordinary skill in the art to modify the cavities of Liou to be cylindrical and to have a radius and depth selected such that the generated acoustic wave has a sound pressure level (SPL) of about 0 decibels (dB SPL) to about 90 dB SPL or about 115 dB SPL or greater in order to reproduce sound to a user for a comfortable listening experience. The Examiner takes Official Notice.  

Regarding claim 33, while Liou lacks wherein the electrostatic acoustic transducer is coupled to an enclosed volume of about two cubic centimeters or to an enclosed a volume between about 0.1 cubic centimeters to about five cubic centimeters, it would have been an obvious matter of design choice to have the electrostatic acoustic transducer be coupled to an enclosed volume of about two cubic centimeters or to an enclosed volume between about 0.1 cubic centimeters to about five cubic centimeters, since applicant has not disclosed that such dimensions solves any stated problem or is 
Therefore it would have been obvious to a person having ordinary skill in the art to modify the electrostatic acoustic transducer of Liou to be coupled to an enclosed volume of about two cubic centimeters or to an enclosed volume between about 0.1 cubic centimeters to about five cubic centimeters in order to better fit in small transducer package applications. 
 
 
Regarding claim 40, while Liou does not specifically teach having wherein the one or more cavities have varying sizes, radii, or depths, or a combination thereof, in the dielectric layer, or across two or more of the dielectric layers on a same substrate die or across two or more substrate dies, it would have been an obvious matter of design choice to have varying sizes, radii, or depths, or a combination thereof, in the dielectric layer, or across two or more of the dielectric layers on a same substrate die or across two or more substrate dies since applicant has not disclosed that having such a variance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the cavities of Liou. Therefore it would have been obvious to a person having ordinary skill in the art to modify the cavities of Liou to have wherein the one or more cavities have varying sizes, radii, or depths, or a combination thereof, in the dielectric layer, or across two or more of the dielectric layers on a same substrate die or across two or more substrate dies in order to provide different desired acoustic properties.

Regarding claim 41, while Liou does not specifically teach further comprising an insulator layer covering at least a portion of a sidewall, a bottom of at least one or more of the one or more cavities, or on top of the dielectric layer contacting the membrane, or a combination thereof, Liou does teach the use of an isolation layer (isolation 216 on top of film layer 214, Liou: Figs. 2, 3), and it is well known in the art to use an isolation layer in a dielectric cavity, or on top of the dielectric layer contacting the membrane, or a combination thereof.  Therefore it would have been obvious to a person having ordinary skill in the art to modify the insulation layer of Liou to cover at least a portion of a sidewall, a bottom of at least one or more of the one or more cavities, or on top of the dielectric layer contacting the membrane, or a combination thereof in order to create a desired electrostatic conductive path. The Examiner takes Official Notice.

Regarding claim 42, while Liou does not specifically teach wherein the ratio of generated acoustic sound pressure to an input electrical voltage is substantially uniform in a frequency range of about 10 Hertz (Hz) to about 20 kilohertz (kHz) when the electrostatic acoustic transducer is driven with an electrical signal in the frequency range and coupled to a volume of about two cubic centimeters or to a volume between about 0.1 cubic centimeters to about five cubic centimeters, it is well known in the art to generate acoustic sound pressure in relation to input voltage uniformly throughout the audible hearing range (10 Hz – 20 kHz). Therefore it would have been obvious to a person having ordinary skill in the art to modify the transducer of Liou to have wherein the ratio of generated acoustic sound pressure to an input electrical voltage is 
Furthermore, it would have been an obvious matter of design choice to have the electrostatic acoustic transducer be coupled to an enclosed volume of about two cubic centimeters or to an enclosed volume between about 0.1 cubic centimeters to about five cubic centimeters, since applicant has not disclosed that such dimensions solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with dimensions of Liou.
Therefore it would have been obvious to a person having ordinary skill in the art to modify the electrostatic acoustic transducer of Liou to be coupled to an enclosed volume of about two cubic centimeters or to an enclosed volume between about 0.1 cubic centimeters to about five cubic centimeters in order to better fit in small transducer package applications. 


Regarding claim 44, while Liou does not specifically teach wherein the substrate comprises a CMOS substrate die having one or more digital signal processing circuitry, analog signal processing circuitry, sense circuitry, drive circuitry, or power circuitry, or a combination thereof, fabricated on the CMOS substrate die, Liou does teach of drive circuitry (digital signal processors and associated circuitry, Liou: [0010], [0023]), and it is well known in the substrate art to utilize a CMOS die. Therefore it would have been obvious to a person having ordinary skill in the art to modify the circuitry and 

Regarding claim 47, while Liou does not specifically teach wherein electrostatic acoustic transducer is capable of operating when the applied electrical signal is about 10 volts peak-to- peak or less, it is well known in the art to have small transducers operating at less than 10 volts, therefore it would have been obvious to a person having ordinary skill in the art to modify the electrostatic acoustic transducer of Liou to be capable of operating when the applied electrical signal is about 10 volts peak-to- peak or less in order to function in small transducer applications.  The Examiner takes Official Notice.    


Claims 43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (US 2009/0060234) herein Liou in view of Liou et al. (US 2009/0060233) herein Liou2.

Regarding claim 43, while Liou does not specifically teach further comprising an additional membrane to cover one or more of the one or more cavities, wherein the membrane and the additional membrane have different thicknesses, it is well known in the art to have further comprising an additional membrane to cover one or more of the one or more cavities as demonstrated by Liou2 (membrane 13-1 and additional membrane 16 cover one or more cavities and have different thicknesses, Liou2: Fig. 1A).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the transducer of Liou to further comprise an additional membrane to cover one or more of the one or more cavities, wherein the membrane and the additional membrane have different thicknesses as suggested by Liou2 in order to solve the problem of producing a large SPL with a smaller transducer (Liou2: [0002]).

Regarding claim 48, while Liou lacks further comprising two or more membranes that are capable of being addressed independently or simultaneously, it is well known in the electrostatic art to utilize two or more membranes that are being addressed independently or simultaneously as demonstrated by Liou2 (electret 14-1 and second electret 14-2 interpreted to meet first and second membrane addressed simultaneously, plurality of membranes used to create larger movement, Liou2: Figs. 1A-1C, 4, [0017], [0029]).  
Therefore it would have been obvious to a person having ordinary skill in the art to modify the device of Liou to further comprise two or more membranes that are capable of being addressed independently or simultaneously as demonstrated by Liou2 in order to create larger synchronous movement and larger sound levels (Liou2: [0029]).s

Allowable Subject Matter
Claims 25, 38 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. With regards to the Applicant’s argument that Liou does not teach that the dielectric layer has one or more cavities formed therein, the Examiner respectfully disagrees.  The Examiner would like to point out that while Liou does teach of apertures being on the micro-meter scale, Liou also discloses that the thickness of stacked components follow a similar scale (ultra thin film 214 being 0.2-0.8 micrometers thick). Thus if the thickness of the electret film is on the micrometer scale and has dielectric apertures that a micrometer in radius, these apertures would be structurally large enough relative to the thickness of the dielectric layer to be considered/interpreted as a cavity.  The Examiner believes if the Applicant further clarified the kind of cavities formed within the dielectric layer it could help overcome the teachings of Liou.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651